Citation Nr: 0838696	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-11 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cancer of the lymph 
nodes.

2.  Entitlement to a compensable rating for sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for cancer of the lymph nodes and an 
increased rating for service-connected sarcoidosis.  Timely 
appeals were noted from that decision.

The issue of entitlement to a compensable rating for 
sarcoidosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
veteran has cancer of the lymph nodes.  


CONCLUSION OF LAW

Cancer of the lymph nodes was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated December 2003, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  In 
March 2006, the veteran was notified of the way initial 
disability ratings and effective dates are established. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for cancer of the 
lymph nodes because there is no evidence of pertinent 
disability in service or following service.  Thus, there is 
no true indication that pertinent disability is associated 
with service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Indeed, in view of the absence of findings of cancer 
of the lymph nodes in service, and no showing of pertinent 
disability after active duty, relating cancer of the lymph 
nodes to service would certainly be speculative.  However, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2007).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran has indicated that he has a history of cancer of 
the lymph nodes, specifically Hodgkin's disease, which was 
diagnosed in service.  A review of the veteran's service 
treatment records reflects that in May 1964, a routine chest 
X-ray showed bilateral perihilar adenopathy and peritracheal 
lymphadenopathy which was thought to be consistent with 
Hodgkin's disease.  A bone marrow biopsy, however, showed no 
abnormal cells.  In July 1964, an axillar lymph node biopsy 
was negative for lymphoma.  In August 1964, it was found that 
the veteran's lymph node adenopathy was attributable to 
generalized sarcoidosis, which was minimally symptomatic.  
The veteran was found fit for military service in December 
1964, and was discharged in June 1967, with no further 
complaints relating to sarcoidosis or adenopathy of the lymph 
nodes.  The veteran is presently service-connected for the 
sarcoidiosis which was the cause of his adenopathy.  

Post-service medical records show intermittent findings of 
swollen and "shotty" lymph nodes.  There has been no 
diagnosis of cancer of the lymph nodes.  

In sum, the most current objective evidence of record fails 
to show that the veteran has cancer of the lymph nodes.  In 
the absence of a current diagnosis, the veteran's service 
connection claim for cancer of the lymph nodes must be 
denied.  See Brammer, supra. 

While the veteran is competent to report his symptoms, Layno 
v. Brown, 6 Vet. App. 465, 469 (1994), he is not a medical 
professional and he is not competent to make a diagnosis that 
requires medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992) (lay persons are not competent to 
offer evidence that requires medical knowledge).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's has cancer of the lymph nodes that 
is causally related to active service.  Thus, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for cancer of the lymph 
nodes is denied.


REMAND

The record reflects that the veteran has not received the 
notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in conjunction with his increased rating claim.  
Such notice must accomplish the following: (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim, to include evidence 
of the effect of the veteran's disability on his employment 
and daily life; (2) inform the veteran of the applicable 
Diagnostic Code; (3) inform the veteran about the information 
and evidence that VA will seek to provide; (4) inform the 
veteran about the information and evidence that she is 
expected to provide.  See also Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

In September 2006, the veteran indicated that he has been 
receiving treatment for sarcoidosis at the VA Community Based 
Outpatient Clinic (CBOC) in St. Augustine, Florida, since 
January 2006.  A review of the record shows that the 
identified treatment records have not been requested.  Upon 
remand, those records should be requested and associated with 
the claims folder.



Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for an increased rating, to include 
the following:

a. Evidence of the current worsening or 
severity of the disability and the 
effect that worsening has on the 
claimant's employment and daily life;

b. General notice of the requirements 
of the applicable Diagnostic Code in 
the event that the claimant is rated 
under a Diagnostic Code that contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a notable worsening or 
increase in severity of the disability 
and the effect of that worsening on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result);

c. Notification that, in the event an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, 
which typically provide for a range in 
severity of a particular disability 
from 0% to as much as 100%, depending 
on the disability involved, based on 
the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and 

d. Examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation.  

2.   Request that the St. Augustine CBOC 
provide all records of the veteran's 
treatment for sarcoidosis since January 
2006.  If such records are unavailable, a 
negative response must be obtained.

3.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


